—Judgment, Supreme Court, Bronx County (George Covington, J.), rendered November 27, 1990, convicting defendant, after jury trial, of attempted burglary in the second degree and criminal mischief in the fourth degree, and sentencing her, as a second violent felony offender, to concurrent terms of imprisonment of 3lá to 7 years and 1 year, respectively, unanimously affirmed.
Overwhelming evidence at trial was that defendant unlawfully entered the building in question and intentionally attempted to gain entry into an apartment therein by kicking in an interior wall. Thus, the trial court properly denied defendant’s request for a jury charge on trespass as a lesser included offense of the burglary charge, as there was no reasonable view of the evidence that defendant had committed the lesser but not the greater offense (People v Glover, 57 NY2d 61, 63).
As defendant’s direct testimony specifically brought into issue the credibility of the building superintendent, the prosecutor properly cross-examined defendant regarding that issue (People v Rivera, 159 AD2d 229, 230-231, lv denied 75 NY2d 969). Additionally, there is no support in the record for defendant’s claim that the prosecutor improperly waved defendant’s criminal record sheet in front of the jury or somehow suggested that defendant had prior convictions other than those allowed by the trial court’s Sandoval ruling (see, People v Jimenez, 144 AD2d 697, lv denied 73 NY2d 978).
We have considered defendant’s additional arguments and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Ross and Asch, JJ.